UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 12, Striker Oil & Gas, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 2-73389 (Commission File Number) 75-1764386 (I.R.S. Employer Identification No.) Galleria Financial Center 5075 Westheimer, Suite 975 Houston, TX (Address of Principal Executive Offices) 77056 (Zip Code) (Former name or former address, if changed since last report) Registrant’s telephone number, including area code:(713) 402-6700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02.Non-Reliance on Previously Completed Interim Review On August 8, 2008, we filed a form 8-K disclosing certain errors that were made in the accounting for derivatives related to the Company’s YA Global financing.Included in the tablefor the three month period ended March 31, 2008, was an error to the restated basic and fully diluted net income per share.The table incorrectly stated that the restated basic and fully diluted net income per share for the three month period ended March 31, 2008 was $0.20 per share, instead of $0.02 per share.The correct table is below: The following table presents the impact of the errors on previously reported amounts as of and for the three month period ended March 31, 2008 As Originally Reported Adjustment Restated Total Revenues $ 1,179,135 $ 1,179,135 Total Operating expenses 1,403,005 1,403,005 Interest expense - other (524,244 ) 22,045 (a) (502,199 ) Total other income (expense) 618,765 22,045 640,810 Net income 394,762 22,045 416,807 Net income per share – basis 0.02 0.00 0.02 Net income per share - diluted 0.02 0.00 0.02 Additional paid in capital 21,290,632 501,290 21,791,922 Accumulated deficit (14,182,037 ) (501,361 ) (14,683,398 ) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRIKER OIL &GAS, INC. By:/s/ Steven M.
